ORDER

RAKER, J.
Upon consideration of the Joint Petition for Ninety-Day Suspension of Respondent By Consent filed herein pursuant to Maryland Rule 16-772, it is this 16th day of June, 2004,
*707ORDERED, by the Court of Appeals of Maryland, that Craig J. Hornig be, and he hereby is, suspended by consent from the practice of law in the State of Maryland for a period of ninety (90) days, commencing July 1, 2004; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Craig J. Hornig from the register of attorneys in this Court, effective July 1, 2004, until further Order of this Court and shall certify to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State that the name of Craig J. Hornig has been so stricken.